                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                )
TODD L. MYERS,                                  )
                                                )
               Plaintiff,                       )       Civil Action No.
                                                )       18-12569-ADB
               v.                               )
                                                )
US DEPARTMENT OF JUSTICE, et al.,               )
                                                )
               Defendants.                      )

                             ORDER ON PENDING MOTIONS

BURROUGHS, D.J.

       On December 17, 2018, Todd L. Myers (“Myers”), filed a self-prepared complaint

naming as defendants the United States Department of Justice and the FBI. Myers paid the $400

filing fee and summons issued at that time. The docket indicates that returns of service [ECF

Nos. 10, 11] were filed by Myers on December 18, 2018.

       Through this action, Myers seeks declaratory and injunctive relief that would, among

other things, compel the Department of Justice and the FBI to produce copies of documents and

communications that he believes are necessary to defend a pending state-court action. Now

pending before the Court are plaintiff’s motions [ECF Nos. 5, 7] to submit evidence and motion

[ECF No. 12] for summary judgment. Myers seeks expedited consideration.

       To the extent Myers seeks to submit evidence, the rules of discovery govern and this case

has not reached that stage in litigation. To the extent Myers seeks summary judgment at this

early stage of the proceedings, the motion is denied. Although district courts “have the power to

grant summary judgment sua sponte,” Berkovitz v. Home Box Office, Inc., 89 F.3d 24, 29 (1st


                                                1
Cir. 1996), before doing so, the court, among other things, must give “the targeted party”

appropriate notice and a chance to present its evidence on the essential elements of the claim.

Id.; accord Wells Real Estate Inv. Trust II, Inc. v. Chardon/Hato Rey P’ship, S.E., 615 F.3d 45,

51 (1st Cir. 2010).

       Once answers are filed by the defendants, a discovery order will be entered and a deadline

for the filing of dispositive motions will be set.

   Based upon the foregoing, it is hereby ORDERED that:

   1. Plaintiff’s motions to submit evidence (ECF Nos. 5, 7) are denied.

   2. Plaintiff’s motion for summary judgment (ECF Nos. 12) is denied as premature.

SO ORDERED.

                                                         /s/ Allison D. Burroughs
                                                         Allison D. Burroughs
                                                         United States District Judge
Dated: December 31, 2018




                                                     2
